UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 26, 2011 AXT, INC. (Exact name of registrant as specified in its charter) Delaware 000-24085 94-3031310 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4281 Technology Drive Fremont, California94538 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(510) 683-5900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On October 26, 2011, AXT, Inc. issued a press release announcing its financial results for the quarter ended September 30, 2011.A copy of the Company’s press release, announcing the results, is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information in Exhibit 99.1 hereto discussing the Company’s results of operations and financial condition for the quarter ended September 30, 2011, is being “furnished” in accordance with General Instruction B.2 of Form 8-K and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended.The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing of the Registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to such filing. Item 9.01 Financial Statements and Exhibits (d)Exhibits Press release dated October 26, 2011, regarding the financial results of AXT, Inc. for the quarter ended September 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AXT, INC. Date:October 26, 2011 By: /s/ Raymond A. Low Raymond A. Low Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release dated October 26, 2011, regarding the financial results of AXT, Inc. for the quarter ended September 30, 2011.
